Citation Nr: 1442006	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-48 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for disability manifested by pain in the legs, claimed as sciatic nerve pain, to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from August 1994 to August 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims of entitlement to service connection for a low back disorder and disability manifested by pain in both legs (also claimed as sciatic nerve pain), to include as secondary to low back pain.  In April 2013, the Board remanded the case for additional evidentiary development and consideration.  

(The issue of entitlement to service connection for disability manifested by pain in the legs is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have a low back disorder traceable to his military service.  


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service, and arthritis of the low back may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in January 2010 from the RO to the Veteran which was issued prior to the RO decision in May 2010.  An additional letter was issued in April 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He was provided an opportunity at that time to submit additional evidence.  

It also appears that all obtainable evidence identified by the Veteran relative to the claim decided by this decision has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of his claim.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

The Veteran has been afforded a VA examination on the issue decided herein. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  


II.  Background

The Veteran served on active duty from August 1994 to August 1998.  The enlistment examination, dated in December 1993, was negative for any complaints or findings of a low back disorder.  On a medical surveillance/certification, dated in January 1996, the Veteran checked "No" in response to the question of a history of back injury.  On the occasion of the separation examination in June 1998, the Veteran indicated that he had had pain in the lower back, but no trouble at that time; clinical evaluation of the spine was normal.  

Received in February 2010 were treatment records from ETCM First Physicians, dated from August 2007 to February 2010 which show that the Veteran received ongoing clinical attention and treatment for a chronic low back disorder.  

Also received in February 2010 was a lay statement from the Veteran's spouse, indicating that he suffered from low back pain while on active duty.  She noted that the Veteran's job entailed loading and unloading armament into aircraft; as such, his duties required a lot of lifting of heavy objects, including large ordnance.  The Veteran's wife noted that his duties resulted in a lot of stress being placed on his back from the constant lifting and moving.  

The Veteran was afforded a VA examination in May 2010.  The Veteran reported that he started having low back pain in approximately 1997, while in Fallon, Nevada.  The Veteran stated that he had pain in his low back but did not seek care.  The Veteran also stated that he had one episode of numbness radiating into both legs; this resolved on its own.  The Veteran recalled being seen on active duty for other conditions, but not the lumbar spine.  The Veteran indicated that he was not seen after discharge; he continued to have pain but he treated it on his own.  Following an evaluation, the examiner reported a diagnosis of lumbar spine disc protrusion, L4-5 with canal stenosis and effacement at the left neuroforame L4-5 radicular symptoms to the bilateral lower extremities, left greater than right; small disc protrusion L5-S1 without stenosis; and lumbar radiculopathy.  The examiner noted that the claims file was thoroughly reviewed, and there was no evidence in the STRs indicating treatment for a lumbar spine condition.  The examiner also noted that the separation examination, dated June 8, 1990, reflected complaints of low back pain; specifically, the Veteran stated "he had some back pain, no trouble now."  The examination was negative for any back abnormalities.  The examiner also noted that a medical self-assessment indicating a positive response for back pain stating that the pain went away.  A medical surveillance form, dated January 23, 1996, reflects that the Veteran checked "N" in response to the question of a back injury.  There was no evidence of treatment while on active duty.  The examiner stated that there was no evidence in the service medical records indicating treatment for a lumbar spine condition.  The examiner stated that, based on the evidence, it was his opinion that the Veteran's current lumbar spine disability was less likely than not related to his complaints of low back pain while on active duty.  The examiner further stated that he could find no evidence of treatment for a chronic condition while on active duty nor after separation until 2010.  

The record indicates that the Veteran's claims folder was referred to the VA examiner for an examination and opinion regarding the etiology of the low back disorder.  The May 2010 examination was resubmitted by the VA examiner.  


III.  Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110, 1131. To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection will be presumed for certain chronic diseases, such as arthritis, if they were manifest to a compensable degree within the year after active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

After review of the record, the Board finds that service connection is not warranted for a low back disorder.  Significantly, the STRs are negative for any clinical findings of a back disorder.  While the STRs reflect that, at the time of his separation examination in June 1998, the Veteran reported that he had had pain in the lower back, clinical evaluation of the spine was normal.  The first clinical documentation of the onset of a low back disorder was in October 2009, some 11 years after service separation.  This is significant because a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, there is no competent evidence indicating that there is a relationship between the Veteran's current back disorder and service.  Following the VA examination in May 2010, the VA examiner reviewed the medical records, examined the Veteran, and offered his opinion that the lumbar spine disc protrusion L4-5 with canal stenosis was less likely than not related to his complaints of low back pain while on active duty.  The examiner stated that he could find no evidence of treatment for a chronic condition while on active duty nor after separation until 2010.  Absent competent evidence of a nexus between a current disability of the back and military service, the Veteran is not entitled to an award of service connection.  

The Veteran is certainly competent to state that he had pain in service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his opinion that his disability was related to service is not probative.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of the Veteran's lumbar spine disc protrusion, manifested years after his period of service, is too complex a medical question to lend itself to the opinion of a layperson.  

In summary, the Board finds that there is a lack of evidence of pathology or treatment in proximity to service or within years of separation from service.  The Board finds the negative and silent record to be far more probative than the Veteran's unsupported assertions.  Rather, the competent evidence tends to show that any current low back disorder is not related to service.  Absent competent evidence relating the current low back disorder to service, the claim of entitlement to service connection must be denied.  

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a low back disability is denied.  


REMAND

Regarding the issue of entitlement to service connection for a disability manifested by leg pain, claimed as sciatic nerve pain, to include as due to a low back disorder, a remand is required for additional medical evidence.  A Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 2013 Board remand requested that the Veteran be provided with an examination and that an etiological opinion be obtained.  It was requested that the examiner provide an opinion as to whether the Veteran currently suffers from a sciatic nerve disability; and, if he does, whether such disorder is at least as likely as not caused by his military service or was caused or worsened by any low back disorder.  A May 2010 examination was resubmitted by the examiner.  However, in that examination, no reference was made to whether the Veteran did or did not have a sciatic nerve disability.  (Although the record refers to radiculopathy due to low back disability and implicitly suggests that the pain the Veteran was experiencing was due to his low back, which has not been related to military service, the question still remains whether any nerve disability independent of the back disability exists, which is on its own traceable to military service.)  Hence, the Board finds that the Veteran should be afforded a VA examination to clarify whether he currently has a sciatic nerve disability; and, if so, the etiology of that disability.  

Remand is thus required to obtain such an etiological opinion.  The fulfillment of VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination when indicated, and obtaining a medical opinion.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his claimed bilateral leg disorder.  After securing the necessary releases, the RO should obtain these records.  If the records are not available, a notation to that effect should be placed in the claims file, and the Veteran should be given opportunity to obtain them.  

2.  The Veteran should thereafter be afforded a VA examination in order to determine the nature and etiology of any current disability causing pain in the lower extremities.  All indicated tests and studies should be conducted.   The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner.  Based upon a review of the claims folder, the examiner is asked to provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current disability causing pain in the legs (including any sciatic nerve disability) is traceable to the Veteran's military service.  The examiner should provide a rationale for any opinion expressed.  

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the claim remaining on appeal.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


